Holmes, C. J.
The bill shows that the plaintiff actually knew the time and place of the defendants’ intended meeting and the nature of the charges against it. It does not suggest that the defendants will not hear the plaintiff’s defence. If the plaintiff wants a certified copy of the charges, there is nothing to show that it cannot get one by sending to the defendants. Whatever difficulties it may have in dealing with the proceedings because of its own constitution are its own affair. The proceedings of the defendants appear to be following the regular course of the defendant corporation when charges are preferred to it against subordinate bodies like the plaintiff. If there has been any technical omission, which is not clear, it seems to have done no harm, and certainly is not ground for an injunction.

Demurrer sustained; bill dismissed.